Title: John Adams to Abigail Adams, 29 June 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      York June 29. 1774
     
     I have a great Deal of Leisure, which I chiefly employ in Scribbling, that my Mind may not stand still or run back like my Fortune.—There is very little Business here, and David Sewall, David Wyer, John Sullivan and James Sullivan and Theophilus Bradbury are the Lawyers who attend the Inferiour Courts and consequently conduct the Causes at the Superiour.
     I find that the Country is the Situation to make Estates by the Law. John Sullivan, who is placed at Durham in New Hampshire, is younger, both in Years and Practice than I am; He began with nothing, but is now said to be worth Ten thousand Pounds Lawfull Money, his Brother James allows five or six or perhaps seven thousand Pounds, consisting in Houses and Lands, Notes, Bonds, and Mortgages. He has a fine Stream of Water, with an excellent Corn Mill, Saw Mill, Fulling Mill, Scyth Mill and others, in all six Mills, which are both his Delight and his Profit. As he has earned Cash in his Business at the Bar, he has taken Opportunities, to purchase Farms of his Neighbours, who wanted to sell and move out farther into the Woods, at an Advantageous Rate. And in this Way, has been growing rich, and under the Smiles and Auspices of Governor Wentworth, has been promoted in the civil and military Way, so that he is treated with great Respect in this Neighbourhood.
     James Sullivan, Brother of the other, who studied Law under him, without any Accademical Education, (and John was in the same Case,) is fixed at Saco, alias Biddeford in our Province. He began with neither Learning, Books, Estate or any Thing, but his Head and Hands, and is now a very popular Lawyer and growing rich very fast, purchasing great Farms &c., a Justice of the Peace, and Member of the General Court.
     David Sewall of this Town never practices out of this County, has no Children, has no Ambition, nor Avarice they say, (however Quaere). His Business in this County maintains him very handsomely, and he gets beforehand.
     Bradbury at Falmouth, they say, grows rich very fast.
     I was first sworn in 1758; My Life has been a continual Scaene of Fatigue, Vexation, Labour and Anxiety. I have four Children. I had a pretty Estate from my Father, I have been assisted by your Father. I have done the greatest Business in the Province. I have had the very richest Clients in the Province: Yet I am Poor in Comparison of others.
     This I confess is grievous, and discouraging. I ought however, to be candid enough to acknowledge that I have been imprudent. I have spent an Estate in Books. I have spent a Sum of Money indiscreetly in a Lighter, another in a Pew, and a much greater in an House in Boston. These would have been Indiscretions, if the Impeachment of the Judges, the Boston Port Bill, &c. &c. had never happened; but by the unfortunate Interruption of my Business from these Causes, these Indiscretions become almost fatal to me, to be sure much more detrimental.
     John Lowell, at Newbury Port, has built him an House, like the Palace of a Nobleman and lives in great Splendor. His Business is very profitable. In short every Lawyer who has the least Appearance of Abilities makes it do in the Country. In Town, nobody does, or ever can, who Either is not obstinately determined never to have any Connection with Politicks or does not engage on the Side of the Government, the Administration and the Court.
     Let us therefore my dear Partner, from that Affection which we feel for our lovely Babes, apply ourselves by every Way, we can, to the Cultivation of our Farm. Let Frugality, And Industry, be our Virtues, if they are not of any others. And above all Cares of this Life let our ardent Anxiety be, to mould the Minds and Manners of our Children. Let us teach them not only to do virtuously but to excell. To excell they must be taught to be steady, active, and industrious.
     
      I am &c. your
      John Adams
     
    